PER CURIAM.
Service of process upon Eyster was void because of noncompliance with section 48.-031(1), Florida Statutes (1985). We therefore reverse on authority of Willoughby v. Seese Realty, Inc., 421 So.2d 691 (Fla. 4th DCA 1982); Herskowitz v. Schwarz & Schiffrin, 411 So.2d 1359 (Fla. 3d DCA 1982); Cullimore v. Barnett Bank of Jacksonville, 386 So.2d 894 (Fla. 1st DCA 1980); see also Carlini v. State Dept. of Legal Affairs, 521 So.2d 254 (Fla. 4th DCA 1988).
REVERSED AND REMANDED.
LETTS, WALDEN and STONE, JJ., concur.